Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 6 April 1791
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Eppington, April 6. 1791.

I sincerely congratulate you on the birth of your fine Granddaughter. I am told she is a nun such. I wish’d much to have been with my dear Patsy, but it was impossible. I now please myself with the happiness of seeing them all soon. The number of advantages you would have for my dear Polly in Philadelphia I have no doubtmust be very great, added to the happiness of your having her with you, tho’ be assured my dear Sir it will always add to our happiness to have her with us. I never met a more governable temper.
Your kind intentions with regard to Wayles have delight’d me not a little, as I am sure if he follows your directions (which I hope there is no doubt of) I shall be completely happy. We all join in wishing you every blessing this life affords, Your affectionate friend,

E Eppes

